Order entered July 27, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                              BILLY JOE CAMPBELL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       Before the Court is appellant’s July 23, 2015 motion for an extension of time to file his

brief. We GRANT the motion. Appellant’s second-amended brief, tendered to the Court on

July 22, 2015, is deemed filed as of the date of this order.


                                                        /s/    CRAIG STODDART
                                                               PRESIDING JUSTICE